Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments submitted 8/31/21 have been considered, and are found to be at least partially persuasive.  Examiner particularly notes the following section(s): pages 10-11 noting that Weber refers to parasitic forces not parasitic motions of the platform, and is therefore the opposite of the claimed reference (p. 11) because the Weber platform is permitted to move freely in all six directions (p. 10) and the claim requires counteraction of parasitic motion (clm 1):

    PNG
    media_image1.png
    394
    791
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    400
    768
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    765
    801
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    358
    789
    media_image4.png
    Greyscale

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the prior art does not teach or suggest “Adjusting device” including the specific arrangement for “said spring element being arranged to counteract a parasitic translational motion in the platform plane and/or a parasitic rotatory motion of said platform about an axis of rotation arranged perpendicular to the platform plane due to the adjustment motion.” as set forth in the claimed combination(s).
With respect to claims 2-20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weber (US 20130135760) cited in the Office Actions of the most recent IDS documents suffers the same lack as the previously applied Weber reference (2007/0206297) and is therefore not applicable to the present claim set.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872